IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

RYAN PAUL WAYNE                      NOT FINAL UNTIL TIME EXPIRES TO
MORGAN,                              FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
      Appellant,
                                     CASE NO. 1D15-1497
v.

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed November 4, 2015.

An appeal from the Circuit Court for Escambia County.
Gary L. Bergosh, Judge.

Carlos J. Martinez, Public Defender, and Brian Ellison, Assistant Public Defender,
Miami, for Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, THOMAS, and KELSEY, JJ., CONCUR.